           Case 3:20-cv-05968-TSZ-JRC Document 66 Filed 07/26/21 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          MICHAEL DENTON,
 8                                   Plaintiff,
                                                              C20-5968-TSZ-JRC
 9                v.
                                                              MINUTE ORDER
10        TIM THRASHER, et al.,
11                                   Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    In light of the Court’s Order Adopting the Report and Recommendation,
14
   docket no. 61, which GRANTED in part and DENIED in part Defendants’ Motion to
   Dismiss and gave Plaintiff 30 days to file an amended complaint, the Court REFERS this
15
   matter back to Magistrate Judge Creatura for further proceedings.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 26th day of July, 2021.
18

19                                                        Ravi Subramanian
                                                          Clerk
20
                                                          s/Gail Glass
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
